Appeal by the defendant from an amended judgment of the County Court, Orange County (Berry, J.), rendered October 14, 2004, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a controlled substance in the fourth degree.
Ordered that the amended judgment is affirmed.
The defendant’s valid and unchallenged waiver of appeal precludes his current argument that the sentence imposed upon him following his violation of probation was excessive (see People v Gorovoy, 309 AD2d 764 [2003]; People v Bennett, 269 AD2d 401 [2000]; but see People v Venable, 16 AD3d 771 [2005]). Moreover, contrary to the defendant’s contention, under the circumstances of this case, his attorney’s waiver of an updated presentence investigation prior to the imposition of the sentence did not deprive him of the effective assistance of counsel (see People v Segar, 295 AD2d 628, 629 [2002]; People v Moon, 225 AD2d 826, 827-828 [1996]; see also People v Ortega, 1 AD3d 533 [2003]). Cozier, J.P., Luciano, Fisher and Covello, JJ., concur.